Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Newly submitted claims 22-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the specific locking pin including a pair of detents, the first or second jaw member including a bore housing, a spring and ball assembly that engages the pair of detents as set forth in claim 22 and a raised tab that is configured to mate with a respective tab notch in the neck of the cutting tool set forth in claim 23 are related to the invention originally claimed as subcombinations that can be usable together in a singly combination but independent and distinct from the invention originally claimed because the subcombinations of claims 22 and 23 have separate utility since the subcombinations originally claimed can be used without the specifics of the newly submitted claims 22-23. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
Claims 1-4 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wason (US 2014/0020528) in view of Brown (US 5,235,750).
	Regarding claim 1, Wason discloses the invention substantially as claimed including a working head assembly for an in-line hydraulic cutting tool, the working head assembly comprising:
a first jaw member having a proximal end portion and a distal end portion (e.g., 102), the distal end portion includes a first cutting blade (e.g., 108) having a first cutting edge (e.g., 112), and the proximal end portion is adapted to be operatively coupled to a neck of the cutting tool (e.g., paragraph [0027], the proximal end portion includes a first pivot point member having a first aperture therethrough (e.g., at 106);
a second jaw member having a proximal end portion and a distal end portion (e.g., 104), the distal end portion includes a second cutting blade (e.g., 110) having a second cutting edge (e.g., 114), and the proximal end portion is adapted to be operatively coupled to the neck of the cutting tool (e.g., paragraph [0027]), the proximal end portion includes a second pivot point member having a second aperture therethrough (e.g., at 106);
a spring member (e.g., 120) having a first end attached to the proximal end portion of the first jaw member and a second end attached to the proximal end portion of the second jaw member (e.g., paragraph [0028]); and 
a locking pin (e.g., 106) that can extend through the first and second apertures when the first and second apertures are aligned to operatively couple the first jaw 
Wason fails to explicitly teach at least one stabilizer coupled to or formed into the distal end of the first jaw member or the second jaw member such that the at least one stabilizer is spaced away from the first or second cutting edge, the at least one stabilizer laterally extending from the distal end of respective one of the first or second jaw member and is positioned in alignment with respective one of the first or second cutting blade such that during a cutting operation of the cutting tool the at least one stabilizer engages an object being cut by the first and second cutting blades to limit rotation of the object relative to the first and second cutting blades.  Brown teaches a hand tool including a first jaw member including a first cutting blade (e.g., 26), a second jaw member including a second cutting blade (e.g., 28), a first cutting edge (e.g., 27), a second cutting edge (e.g., 29), and at least one stabilizer (e.g., 30) coupled to a distal end of the first jaw member (e.g., 26) such that the at least one stabilizer is spaced away from the second cutting edge (e.g., 29) or at least one stabilizer (e.g., outermost leg of a U-shaped head of 30, column 5, lines 22-27) coupled to a distal end of the first jaw member (e.g., 26) such that the at least one stabilizer is spaced away from the first cutting edge (e.g., 27), the at least one stabilizer laterally extending from the distal end of the first jaw member and is positioned in alignment with the first cutting blade (e.g., Fig. A below) such that during a cutting operation of the cutting tool the at least one stabilizer engages an object being cut by the first and second cutting blades to limit rotation of the object relative to the first and second cutting blades (e.g., Fig. A below, the stabilizer limits rotation of the workpiece so as to prevent bending or twisting of the 


    PNG
    media_image1.png
    300
    512
    media_image1.png
    Greyscale

				Fig. A
	Regarding claims 2-3, the modified Wason teaches the at least one stabilizer being positioned in alignment with the first cutting blade and includes a conductor contacting surface (e.g., at 30 of Brown) configured to engage the object after rotation of the object relative to the first and second cutting blades exceeds a threshold angle but fails to explicitly teach the threshold angle is in the range of about 15 degrees and about 25 degrees.  However, Brown teaches that there may be some instances where it is desired to start cutting before the workpiece becomes clamped to ensure a positon of cut.  That is to say that there is a slight rotation of the workpiece as shown on Fig. 1 of Brown before the workpiece is clamped and such a rotational angle would be a variable which achieves a recognized result.  Thus, It would have been obvious to one having 
	Regarding claim 14, Wason discloses the invention substantially as claimed including a working head assembly for an in-line hydraulic cutting tool, the working head assembly comprising:
a first jaw member having a proximal end portion and a distal end portion (e.g., 102), the distal end portion includes a first cutting blade (e.g., 108) having a first cutting edge (e.g., 112) and the proximal end portion is adapted to be operatively coupled to a neck of the cutting tool (e.g., paragraph [0027]), the proximal end portion includes a first pivot point member having a first aperture therethrough (e.g., at 106);
a second jaw member having a proximal end portion and a distal end portion (e.g., 104), the distal end portion includes a second cutting blade (e.g., 110) having a second cutting edge (e.g., 114) and the proximal end portion is adapted to be operatively coupled to the neck of the cutting tool (e.g., paragraph [0027]), the proximal end portion includes a second pivot point member having a second aperture therethrough (e.g., at 106);

a locking pin (e.g., 106) that can extend through the first and second apertures when the first and second apertures are aligned to operatively couple the first jaw member to the second jaw member and form a pivot point about which the first and second jaw members can rotate (e.g., Figs. 1-2).
Wason fails to explicitly teach a first stabilizer coupled to the first jaw member such that the first stabilizer is spaced away from the first cutting edge, the first stabilizer laterally extending in a first direction from the first jaw member, the first stabilizer being aligned with the second cutting blade such that during a cutting operation of the cutting tool the first stabilizer engages an object being cut by the first and second cutting blades to limit rotation of the object and a second stabilizer coupled to the second jaw member such that the second stabilizer is spaced away from the second cutting edge, the second stabilizer laterally extending in a second direction from the second jaw member, the second direction of the second stabilizer being direct opposite of the first direction of the first stabilizer, the second stabilizer being aligned with the first cutting blade such that during a cutting operation of the cutting tool, the second stabilizer engages the object being cut by the first and second cutting blades to limit rotation of the object relative to the first and second cutting blades.  Brown teaches a hand tool including a first jaw member including a first cutting blade (e.g., 26), a second jaw member including a second cutting blade (e.g., 28), a first cutting edge (e.g., 27), a second cutting edge (e.g., 29), and a first stabilizer (e.g., outermost leg of a U-shaped head of 

    PNG
    media_image2.png
    263
    476
    media_image2.png
    Greyscale

				Fig. B
Regarding claim 15, the modified Wason teaches the first stabilizer being coupled to the first jaw member by releasably securing the first stabilizer to the first jaw member and the second stabilizer being coupled to the second jaw member by releasably securing the second stabilizer to the second jaw member (e.g., Figs. 2-3 of Brown).
Regarding claims 17-18, the modified Wason teaches the first stabilizer being positioned in alignment with the second cutting blade and includes a first conductor contacting surface (e.g., at 30) configured to engage the object after rotation of the object relative to the first and second cutting blades exceeds a threshold angle and wherein the second stabilizer being positioned in alignment with the first cutting blade and includes a second conductor contacting surface (e.g., at 31) configured to engage the object after rotation of the object relative to the first and second cutting blades exceeds the threshold angle but fails to explicitly teach the threshold angle is in the range of about 15 degrees and about 25 degrees. However, Brown teaches that there may be some instances where it is desired to start cutting before the workpiece .
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wason in view of Pisczak (US 2014/0182441).
Regarding claim 5, Wason discloses the invention substantially as claimed including a working head assembly for an in-line hydraulic cutting tool, the working head assembly comprising:
a first jaw member having a proximal end portion and a distal end portion (e.g., 102), the distal end portion includes a first cutting blade (e.g., 108) having a first cutting edge (e.g., 112), and the proximal end portion is adapted to be operatively coupled to a neck of the cutting tool (e.g., paragraph [0027], the proximal end portion includes a first pivot point member having a first aperture therethrough (e.g., at 106);
a second jaw member having a proximal end portion and a distal end portion (e.g., 104), the distal end portion includes a second cutting blade (e.g., 110) having a second cutting edge (e.g., 114), and the proximal end portion is adapted to be operatively coupled to the neck of the cutting tool (e.g., paragraph [0027]), the 
a spring member (e.g., 120) having a first end attached to the proximal end portion of the first jaw member and a second end attached to the proximal end portion of the second jaw member (e.g., paragraph [0028]); and 
a locking pin (e.g., 106) that can extend through the first and second apertures when the first and second apertures are aligned to operatively couple the first jaw member to the second jaw member and form a pivot point about which the first and second jaw members can rotate (e.g., Figs. 1-2).
Wason fails to explicitly teach at least one stabilizer coupled to or formed into the distal end of the first jaw member or the second jaw member such that the at least one stabilizer is spaced away from the first or second cutting edge, the at least one stabilizer laterally extending from the distal end of respective one of the first or second jaw member and is positioned in alignment with respective one of the first or second cutting blade such that during a cutting operation of the cutting tool the at least one stabilizer engages an object being cut by the first and second cutting blades to limit rotation of the object relative to the first and second cutting blades.  Pisczak teaches cutter dies having jaw members (e.g., 60, 61) including at least one stabilizer (66, 68) formed into the distal end of the jaw members as a single piece (e.g., Fig. 10) such that the at least one stabilizer is spaced away from cutting edges of cutting blades (e.g., 62, 63, Fig. 10 shows the at least one stabilizer being spaced away from the cutting blades), the at least one stabilizer laterally extending from the distal end of respective one of the jaw members (e.g., Fig. 10) and is positioned in alignment with respective 
Regarding claim 16, Wason discloses the invention substantially as claimed including a working head assembly for an in-line hydraulic cutting tool, the working head assembly comprising:
a first jaw member having a proximal end portion and a distal end portion (e.g., 102), the distal end portion includes a first cutting blade (e.g., 108) having a first cutting edge (e.g., 112) and the proximal end portion is adapted to be operatively coupled to a neck of the cutting tool (e.g., paragraph [0027]), the proximal end portion includes a first pivot point member having a first aperture therethrough (e.g., at 106);
a second jaw member having a proximal end portion and a distal end portion (e.g., 104), the distal end portion includes a second cutting blade (e.g., 110) having a second cutting edge (e.g., 114) and the proximal end portion is adapted to be operatively coupled to the neck of the cutting tool (e.g., paragraph [0027]), the proximal end portion includes a second pivot point member having a second aperture therethrough (e.g., at 106);
a spring member (e.g., 120) having a first end attached to the proximal end portion of the first jaw member and a second end attached to the proximal end portion of the second jaw member (e.g., paragraph [0028]); and 

Wason fails to explicitly teach a first stabilizer coupled to the first jaw member such that the first stabilizer is spaced away from the first cutting edge, the first stabilizer laterally extending in a first direction from the first jaw member, the first stabilizer being aligned with the second cutting blade such that during a cutting operation of the cutting tool the first stabilizer engages an object being cut by the first and second cutting blades to limit rotation of the object and a second stabilizer coupled to the second jaw member such that the second stabilizer is spaced away from the second cutting edge, the second stabilizer laterally extending in a second direction from the second jaw member, the second direction of the second stabilizer being direct opposite of the first direction of the first stabilizer, the second stabilizer being aligned with the first cutting blade such that during a cutting operation of the cutting tool, the second stabilizer engages the object being cut by the first and second cutting blades to limit rotation of the object relative to the first and second cutting blades.  Pisczak teaches cutter dies having first and second jaw members (e.g., 60, 61) including a first stabilizer (e.g., 66) coupled to the first jaw member such that the first stabilizer is spaced away from a first cutting edge of a first cutting blade (e.g., 63, Fig. 10 shows the first stabilizer being spaced away from the cutting blades ), the first stabilizer laterally extending in a first direction from the first jaw member (e.g., Fig. 11), the first stabilizer being aligned with the second cutting blade such that during a cutting operation of the cutting tool the first stabilizer engages .
Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wason in view of Brown and Lefavour (US 2009/0031779).
Regarding claim 9, Wason discloses the invention substantially as claimed including a working head assembly for an in-line hydraulic cutting tool, the working head assembly comprising:
a first jaw member having a proximal end portion and a distal end portion (e.g., 102), the distal end portion includes a first cutting blade (e.g., 108) having a first cutting edge(e.g., 112) and the proximal end portion is adapted to be operatively coupled to a neck portion of the cutting tool (e.g., paragraph [0027]);

a spring member (e.g., 120) having a first end attached to the proximal end portion of the first jaw member and a second end attached to the proximal end portion of the second jaw member (e.g., paragraph [0028]); and 
a locking pin (e.g., 106).
Wason fails to explicitly teach at least one stabilizer coupled to or formed into the distal end of the first jaw member or the second jaw member such that the at least one stabilizer is spaced away from the first or second cutting edge, the at least one stabilizer laterally extending form the distal end of respective one of the first or second jaw member and is positioned in alignment with respective one of the first or second cutting blade such that during a cutting operation of the cutting tool the at least one stabilizer engages an object being cut by the first and second cutting blades to limit rotation of the object. 
Brown teaches a hand tool including a first jaw member including a first cutting blade (e.g., 26), a second jaw member including a second cutting blade (e.g., 28), a first cutting edge (e.g., 27), a second cutting edge (e.g., 29), and at least one stabilizer (e.g., 30) coupled to a distal end of the first jaw member (e.g., 26) such that the at least one stabilizer is spaced away from the second cutting edge (e.g., 29) or at least one stabilizer (e.g., outermost leg of a U-shaped head of 30, column 5, lines 22-27) coupled to a distal end of the first jaw member (e.g., 26) such that the at least one stabilizer is 
Lefavour teaches a jaw assembly including first and second jaw members (e.g., 27) operatively couple to each other wherein the proximal end portion of the first jaw member including a tang (e.g., 92) and a bore through the tang (e.g., Fig. 15), the proximal end portion of the second jaw member includes a clevis having a pair of spaced apart and identical pivot members (e.g., 64’) each with a bore (e.g., Fig. 15) therethrough that receives the tang of the first jaw member such that the bores of the clevis align with the bore in the tang and a locking pin (e.g., 44) can extend through the bore in the clevis and the bore in the tang when the bores are aligned to operatively couple the first jaw member to the second jaw member. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lefavour to Wason in order to provide a pivotal arrangement between the jaw members.
Regarding claim 10, the modified Wason teaches the at least one stabilizer being coupled to the first jaw member or the second jaw member by releasably securing the at least one stabilizer to the first jaw member or the second jaw member (e.g., Figs. 2-3 of Brown).
Regarding claims 12-13, the modified Wason teaches the at least one stabilizer being positioned in alignment with the first cutting blade and includes a conductor contacting surface (e.g., at 30 of Brown) configured to engage the object after rotation of the object relative to the first and second cutting blades exceeds a threshold angle but fails to explicitly teach the threshold angle is in the range of about 15 degrees and about 25 degrees.  However, Brown teaches that there may be some instances where it is desired to start cutting before the workpiece becomes clamped to ensure a positon of cut.  That is to say that there is a slight rotation of the workpiece as shown on Fig. 1 of Brown before the workpiece is clamped and such a rotational angle would be a variable which achieves a recognized result.  Thus, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the threshold angle in the range of about 15 degrees and about 25 degrees, since it has .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wason in view of Pisczak and Lefavour
Regarding claim 11, Wason discloses the invention substantially as claimed including a working head assembly for an in-line hydraulic cutting tool, the working head assembly comprising:
a first jaw member having a proximal end portion and a distal end portion (e.g., 102), the distal end portion includes a first cutting blade (e.g., 108) having a first cutting edge(e.g., 112) and the proximal end portion is adapted to be operatively coupled to a neck portion of the cutting tool (e.g., paragraph [0027]);
a second jaw member having a proximal end portion and a distal end portion (e.g., 104), the distal end portion includes a second cutting blade (e.g., 110) having a second cutting edge (e.g., 114) and the proximal end portion is adapted to be operatively coupled to the neck portion of the cutting tool (e.g., paragraph [0027]), 
a spring member (e.g., 120) having a first end attached to the proximal end portion of the first jaw member and a second end attached to the proximal end portion of the second jaw member (e.g., paragraph [0028]); and 
a locking pin (e.g., 106).
Wason fails to explicitly teach at least one stabilizer formed into the distal end of the first jaw member or the second jaw member as a single piece such that the at least one stabilizer is spaced away from the first or second cutting edge, the at least one stabilizer laterally extending from the distal end of respective one of the first or second 
Pisczak teaches cutter dies having jaw members (e.g., 60, 61) including at least one stabilizer (66, 68) formed into the distal end of the jaw members as a single piece (e.g., Fig. 10) such that the at least one stabilizer is spaced away from cutting edges of cutting blades (e.g., 62, 63, Fig. 10 shows the at least one stabilizer being spaced away from the cutting blades), the at least one stabilizer laterally extending from the distal end of respective one of the jaw members (e.g., Fig. 10) and is positioned in alignment with respective one of the cutting blades such that during a cutting operation of the cutting tool the at least one stabilizer engages an object being cut by the cutting blades to limit rotation of the object relative to the cutting blades.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pisczak to provide stabilizers on Wason in order to stabilize a workpiece during cutting.  Furthermore, although Fig. 1 of Wason appears to show a tang and clevis arrangement, Wason fails to explicitly teach the proximal end portion of the first jaw member including a tang and a bore through the tang, the proximal end portion of the second jaw member includes a clevis having a pair of spaced apart and identical pivot members each with a bore therethrough that receives the tang of the first jaw member such that the bores I the clevis align with the bore in the tang and the locking pin can extend through the bore in the clevis and the bore in the tang when the bores are aligned to operatively couple the first jaw member to the second jaw member. 
.
Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive.
Applicant contends that Wason and Brown do not teach the stabilizer(s) coupled to or formed into the distal end of the jaw member(s) such that the stabilizer(s) is spaced away from the cutting edge(s), the stabilizer(s) laterally extending from the distal end of the respective jaw member as claimed.
The examiner respectfully disagrees.  As set forth above, Brown teaches a hand tool including the stabilizers (e.g., 30, 31) that are coupled to a distal end of the respective jaw members (e.g., 26, 28) such that each of the stabilizer is spaced away from the cutting edges (e.g., 27, 29) and the stabilizers are laterally extending from the distal end of the respective jaw member .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN CHOI/Primary Examiner, Art Unit 3724